(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY) EXHIBIT 10.63 THIRD AMENDMENT TO MASTER LEASE AGREEMENT This THIRD AMENDMENT TO MASTER LEASE AGREEMENT (this “Amendment”) is made and entered into by and between WAL-MART STORES EAST, LP, a Delaware limited partnership, WAL-MART STORES, INC., a Delaware corporation, WAL-MART LOUISIANA, LLC, a Delaware limited liability company, and WAL-MART STORES TEXAS, LLC, a Texas limited partnership (collectively, “Landlord”) and CPI CORP, a Delaware corporation (“Tenant”).The effective date (the “Effective Date”) of this Amendment is the date on which this Amendment is last executed by a party hereto, as indicated on the signature pages of this Amendment. RECITALS WHEREAS, Landlord and Portrait Corporation of America, Inc. (“PCA”) entered into that certain Master Lease Agreement (the “Master Lease”) effective June 8, 2007; WHEREAS, PCA assigned its rights and obligations under the Master Lease to Tenant pursuant to that certain First Amendment to Master Lease Agreement effective June 20, 2007 (the “First Amendment”); and WHEREAS, Landlord and Tenant entered into that certain Second Amendment to the Master Lease effective August 20, 2007 (the “Second Amendment”); and WHEREAS, Landlord and Tenant desire to modify the Master Lease in accordance with the terms and provisions of this Amendment. NOW, THEREFORE, in consideration of the premises and promises contained herein, and other good and valuable consideration, the receipt and sufficiency and validity of which are hereby acknowledged, Landlord and Tenant agree as follows: AGREEMENT 1.
